—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered August *35312, 1992, convicting defendant, after a jury trial, of robbery in the first degree and burglary in the first degree, and sentencing him to concurrent terms of 7 to 21 years, unanimously affirmed.
Defendant’s claim that his identification was the product of an unlawful arrest is unpreserved and we decline to review it in the interest of justice. Were we to review, we would find that probable cause was provided by an identified, and presumably reliable, citizen-witness reporting a robbery and burglary. It is of no moment that the witness’s information derived partly from his own observations and partly from the witness’s conversation with the complainant, whose reliability is also presumed (see, People v Parris, 83 NY2d 342, 348-350; People v Johnson, 66 NY2d 398, 402).
The court properly admitted the statement, "[w]e are Albanian, we kill for nothing” as relevant to the issues of identification in the unusual circumstances of this case and intent to place the witness in fear of immediate use of physical force (see, Penal Law § 160.00). We perceive no abuse of sentencing discretion. Defendant’s remaining claims are largely unpreserved, and entirely without merit. Concur — Murphy, P. J., Kupferman, Asch, Nardelli and Tom, JJ.